Citation Nr: 1632000	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO. 14-28 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an earlier commencing date for the award of Dependents' Educational Assistance (DEA) under Chapter 35 for the purposes of eligibility to retroactive payments. 


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel









INTRODUCTION

The Veteran had active service in the United States Army from November 1969 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) Educational Center in St. Louis, Missouri. 


FINDINGS OF FACT

1. The Veteran was awarded a 100 percent disability rating for service-connected disability in September 2012, with an effective date of award of benefits set to July 2009. 

2. The appellant was a fulltime student at Marquette University between July 2009 and May 2010 (when she completed her undergraduate studies). 

3. The appellant's application for DEA benefits was received in October 2013. 


CONCLUSION OF LAW

The criteria for retroactive payment of DEA benefits have not been met as a matter of law. 38 U.S.C.A. §§ 3512, 5113 (West 2014); 38 C.F.R. § 21.4131 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's "permanent and total" disability rating allowed for basic eligibility to DEA for the appellant. The effective date of this award was set to July 2009, with the Veteran being notified of this rating in September 2012. The appellant had been a fulltime student at Marquette University in July 2009, and she has requested DEA assistance from July 2009 to May 2010 (when she received her undergraduate degree). She filed a claim for retroactive payment in October 2013. 

Retroactive payment for DEA benefits may be awarded in certain circumstances. 38 U.S.C.A. §§ 3512, 5113; 38 C.F.R. § 21.4131. Generally, DEA benefits are paid when an education program commences if a claim is received within one year of commencing an education program. 38 C.F.R. § 21.4131(d). An eligible person's application for DEA benefits will be considered as filed on his or her eligibility date if, among other requirements, the eligible person files an original application with VA within one year of the initial rating decision establishing eligibility to DEA. 
38 C.F.R. § 21.4131(e)(2).

The appellant first filed her claim for benefits in October 2013, and was not in training at that time. The claim was thus for retroactive payments dating to 2009. The Veteran was notified of his 100 percent permanent and total rating in September 2012. 

Had a claim been initiated prior to September 2013, VA could have accepted the claim as being filed on the eligibility date (which, if the appellant had elected, could be set to July 2009). However, her initial claim for benefits was filed more than one year after notification as to the initial rating decision awarding eligibility to DEA (in concert with the Veteran's permanent and total disability rating). 



As a matter of law, the Board is prohibited from determining that the commencing date of DEA benefits began simultaneously with the establishment of eligibility to benefits. 

The appellant has explained that she was unaware of her ability to file a claim for DEA upon the award of her father's permanent rating as she was allegedly, and erroneously advised that her attendance at a private university precluded the award of such benefits. There is no barrier to an award of benefits to students at a private institution, and if such information was erroneously passed to the appellant, it is unfortunate. 

However, the Veteran was notified as to a permanent and total rating on September 12, 2012. The claim for DEA was received on October 3, 2013, and that is outside of one year from the date the initial rating was entered. 

Essentially, this is a claim for equitable relief. The Board is bound by the law and is without authority to grant benefits on an equitable basis. See 38 U.S.C.A. §§ 503,  7104; Harvey v. Brown, 6 Vet. App. 416 (1994). It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426  (1990)]. 

The claim for retroactive benefits dating between 2009 and 2010 must be denied as a matter of law. 


(ORDER ON NEXT PAGE)

ORDER

Entitlement to an earlier commencing date for the award of Dependents' Educational Assistance (DEA) under Chapter 35 for the purposes of eligibility to retroactive payments is denied. 


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


